Citation Nr: 1643454	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  07-34 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to a disability rating higher than 10 percent for service-connected tinea versicolor with acne.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the right knee. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the left knee. 

5.  Entitlement to an effective date prior to June 14, 2010, for a grant of service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968 and from June 1973 to June 1977.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2012.  A transcript of that hearing is associated with the claims folder.

In September 2012, the Board granted the claim of entitlement to a rating higher than 30 percent for PTSD, reopened the claim of service connection for bilateral hearing loss, and remanded the remaining issues on appeal for further development; the claim for service connection for bilateral hearing loss is now ready for disposition.

With regard to the claim for a rating higher than 10 percent for tinea versicolor with acne, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Board acknowledges that the issues of entitlement to an effective date earlier than January 14, 2013, for the award of a 30 percent rating for service-connected bilateral pes planus and a rating higher than 30 percent for bilateral pes planus have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

With regard to the claim for entitlement to an effective date earlier than June 14, 2010, for a grant of service connection for tinnitus, in the September 2012 remand, the Board noted that during the Board hearing the Veteran raised the issue of clear and unmistakable error (CUE) in the rating decision of November 1977, which he more specifically claims to have failed to adjudicate a claim for service connection for tinnitus.  The Board finds that the question of an earlier effective date for a grant of service connection for tinnitus is inextricably intertwined with the issue of CUE in the 1977 rating.  While the issue of CUE in the November 1977 rating decision was raised by the record, it still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board further finds that adjudication of the earlier effective date claim must be held in abeyance pending adjudication of the CUE claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for tinea versicolor with acne and chondromalacia of the right and left patella, and entitlement to an earlier effective date for service connection for service-connected tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current level of left ear hearing loss does not meet the criteria to constitute a disability for VA purposes under the provisions of 38 C.F.R. § 3.385.

2.  The Veteran's current right ear hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Right ear hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed bilateral hearing loss.  The Board acknowledges that in the February 2011 substantive appeal the Veteran contended that the "examinations" were not thorough.  To the extent that the Veteran is referring to his July 2010 VA audiology examination, the Board disagrees.  Rather, the Board finds that all of the examining VA audiologist considered the evidence of record and the reported history of the Veteran and conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examinations in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes) 

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking service connection for bilateral hearing loss, which he contends results from noise exposure in service.  He reports that he was exposed to aircraft, machinery, and weapons noise in service and that hearing protection was not used.  His Forms DD214 indicate that his military occupations were Stock Control Clerk and Administrative Specialist.

Turning to the merits of the claim, service treatment records (STRs) reflect that the Veteran reported a history of "risings" in his ears, which he explained were infections, cysts, and excess cerumen.  His hearing levels were within normal limits when he entered and exited his first period of active service.  During the entrance physical examination in May 1973, prior to the second period of active service, hearing thresholds in the left ear were significantly elevated.  The record reflects that subsequent audiological evaluations were performed in June 1973, prior to the Veteran's acceptance into service, and audio thresholds were normal at that time.  On January 1977 separation examination, hearing thresholds were within normal limits at all frequencies, except that the threshold at 2000 Hz in the left ear was 90 decibels.

Post-service, on September 1977 VA examination, the Veteran presented with a history of bilateral hearing loss since January 1977.  Pure tone thresholds at 500, 1000, 2000, and 4000 Hz were 25, 20, 20, and 40 decibels for the right ear and 30, 25, 15, and 35 decibels for the left ear, respectively.  Speech discrimination scores were 100%, bilaterally.  The examining audiologist diagnosed bilateral sensorineural hearing loss.  Right ear results were consistent with conductive loss and with left ear results consistent with mixed loss.

These results indicate a right ear hearing loss for VA purposes.  Left ear hearing loss was not sufficient for VA purposes.

On July 2010 VA audiology examination, the VA audiologist review the Veteran's STRs which included a May 1973 audiogram which indicated normal hearing from 500-4000Hz, AD (right ear) and mild to moderate hearing loss to 500-4000 Hz, AS (left ear).  A June 1973 audiogram indicated hearing within normal limits from 5000-4000Hz, AU (both ears) and an August 1974 audiogram indicated hearing within normal limits from 500-6000Hz, bilaterally. 

The audiologist noted that a January 1977 audiogram indicated hearing within normal limits from 500 to 6000 Hz, bilaterally, with the exception of 2000-3000Hz, left ear, where a profound hearing loss rising to mild was recorded.  She opined that the 1977 VA examiner's finding of hearing loss bilaterally was not accurate, since no hearing loss was recorded for the right ear.  She further opined that the configuration of the left ear audiogram was highly unusual and like no other hearing loss configuration observed by the examiner.  Given the extremely odd configuration of the January 1977 audiogram, she concluded that it was very possible that the audiogram was not representative of the Veteran's actual hearing at that time. 

The examining audiologist also indicated that a CAVHS audiogram from October 2004 indicated hearing within normal limits from 250-2000Hz with mild to moderate hearing loss 3000-8000Hz, left ear only.  The right ear was not tested due to a cerumen impaction.  She opined that the type of sensorineural hearing loss associated with acoustic trauma does not improve with time which further supports the possibility that the January 1977 audiogram was inaccurate. 

On audiological examination, pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 20, 20, and 25 decibels for the right ear and 15, 15, 25, 25, and 25 decibels for the left ear, respectively.  The speech recognition scores, using the Maryland CNC Test, were 100% to 94%, bilaterally.  The examining audiologist diagnosed bilateral sensorineural hearing loss.  Right ear results were consistent with conductive loss and left ear results were consistent with mixed loss.  The audiologist opined that his current right ear hearing was normal with non-disabling left ear hearing loss for VA purposes.

In February 2012, the Veteran testified that he experienced bilateral hearing loss, but that the hearing loss was more prevalent in his left ear.

Pursuant to the Board's remand, on March 2014 VA hearing loss and tinnitus DBQ examination, pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 20, 15, 30, and 25 for the right ear and 25, 20, 25, 50, and 35 for the left ear.  The speech recognition score, using the Maryland CNC Test, was 94% in the right ear and 92% in the left ear.  The examining audiologist opined that right ear hearing loss was not related to service based, in part, on the rationale that although he reported significant in-service noise exposure and his hearing appeared to worsen very slightly by 1978, there was no evidence of a significant threshold shift at separation in 1977 or 2010.  With regard to the left ear, he opined that it was not related to service based, in part, on the fact that his hearing appeared to have worsened significantly by 1973, but this was apparently only temporary.  He concurred with the July 2010 VA audiologist in finding that the 1977 separation examination was inaccurate.

In a July 2015 VA medical opinion, in concurring with the March 2014 VA examining audiologist, a VA audiologist agreed that the results of the January 1977 audiology separation examination were inaccurate as no right ear hearing loss was recorded and that the audiogram was not representative of the Veteran's actual hearing loss at that time.  She opined that the November 2014 VA examination was much better than it was on the May 1973 enlistment examination.  Therefore, the Veteran's hearing loss is not related to his service.  

With regard to whether the Veteran's hearing loss was related to his service-connected tinnitus, she opined that tinnitus and hearing loss can have the same etiology.  However, they do not cause the other.  Therefore, his hearing loss was not caused by his tinnitus. 

In an August 2015 addendum, the July 2015 VA audiologist opined that there is no evidence in the record that he sustained noise injuries during service based on the audiograms.  She further opined that if there is a current hearing loss, there is no basis to conclude that his hearing loss was causally related to his service.  The Institute of Medicine (IOM) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The IOM stated that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service to include military noise exposure.

The Board finds that the claim for service connection for bilateral hearing loss must be denied.

With regard to the left ear, there is no medical evidence of left ear hearing loss for VA compensation purposes, either during or since the Veteran's service.  Although the January 1977 separation examination appeared to indicate left ear hearing loss, the July 2010, March 2014, and July 2015 VA audiologists opined that the January 1977 audiology findings were inaccurate and did not indicate either right or left hearing loss.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with left ear hearing loss for VA compensation purposes. 

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some left ear hearing loss.  Although he may have experienced decreased hearing acuity during and after his service, the audiological findings of record do not necessarily support a finding that the Veteran has bilateral hearing loss for VA purposes at this time.

In any event, even if a left ear hearing loss had been diagnosed, this would not provide a basis to the grant as there is no evidence of any left ear hearing loss disability in service or any evidence of an etiological relationship between any claimed left ear hearing loss disability and the Veteran's service.

With regard to the right ear, the Veteran's STRs are void of any diagnosed right ear hearing loss for VA compensation purposes.  The Board therefore finds that a chronic right ear hearing loss is not shown during service.  Post service, while the September 1977 VA examination indicated right ear hearing loss for VA compensation purposes, VA audiology examinations in July 2010 and March 2014 indicated right ear hearing loss that was normal for VA compensation purposes.  Finally, there is no competent medical evidence to show that the Veteran's noncompensable right ear hearing loss is related to his service.

With regard to the matter of whether the Veteran's right ear hearing loss is related to his service-connected tinnitus, the Board acknowledges that the July 2015 VA audiologist opined that his tinnitus did not cause his hearing loss, but did not address whether the tinnitus aggravated his hearing loss.  However, as there has been no evidence of right ear hearing loss since the September 1977 VA examination, the Board finds that a remand for another medical opinion regarding whether his right ear hearing loss was aggravated by service-connected tinnitus, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current left ear hearing loss disability and the etiology of a right ear hearing loss disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to claim for increased rating for a bilateral knee disability, the most recent VA examination was conducted in April 2015.  However, pursuant to 38 C.F.R. § 4.59, the bilateral knee disability was not tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

Accordingly, a remand is necessary for this purpose.

With regard to the claim for an earlier effective date for the grant of service connection for tinnitus, as noted in the Introduction, the question of whether there was CUE in the November 1977 rating decision has not yet been adjudicated and has been referred to the RO/AMC for appropriate action.  The Board finds that the question of an earlier effective date for a grant of service connection for tinnitus is inextricably intertwined with the issue of CUE in the 1977 rating.  Therefore, the Board finds that adjudication of this claim must be held in abeyance pending adjudication of the CUE claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should address the CUE claim the Veteran has raised (cited in the introduction: CUE in the rating decision of November 1977 for failing to adjudicate a claim for service connection for tinnitus).

2.  Obtain all outstanding VA medical records related to the Veteran's bilateral knee disability, including those  dated from October 2014 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral knee disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the bilateral knee disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


